UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)April 29, 2015 KRAIG BIOCRAFT LABORATORIES, INC. (Exact name of registrant as specified in its charter) Wyoming 83-0459707 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 120 N. Washington Square, Suite 805, Lansing, Michigan (Address of principal executive offices) (Zip Code) (517) 336-0807 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Copies to: Hunter Taubman Weiss LLP 130 W. 42nd Street Floor 10 New York, NY 10036 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 - Regulation FD Item 7.01. Regulation FD Disclosure Section 8 – Other Events Item 8.01 – Other Events On April 23, 2015, we retained Hunter Taubman Weiss LLP (“HTW”) as our new outside securities counsel.Initially, HTW will assist us with responding to the Securities and Exchange Commission’s comments to our Registration Statement on Form S-1 and the related amendment and then will provide us with ongoing legal support related to corporate and securities compliance, including assistance with our periodic reports on Form 10-K, 10-Q and ordinary current reports on Form 8-K as required by the Securities Exchange Act of 1934, as amended, preparation of routine annual reports, and similar items. Apress release relating to the matters disclosed herein shall be filed imminently.A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K. Information contained herein, including Exhibit 99.1, shall not be deemed filed for the purposes of the Securities Exchange Act of 1934, as amended, nor shall such information and Exhibit be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit Description Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Kraig Biocraft Laboratories, Inc. Date: April 29, 2015 By: /s/Kim Thompson Kim Thompson, Chief Executive Officer
